Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-18-00536-CR

                                        IN RE Miguel CHAVEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 15, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus complaining the trial court has refused to rule

on his motion for appointment of counsel pursuant to Texas Code of Criminal Procedure article

64.01(c).

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).




1
 This proceeding arises out of Cause No. 2006CR0659, styled The State of Texas v. Miguel Chavez, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                       04-18-00536-CR


          However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the trial court was made aware of the motion

at issue and that such motion has not been ruled on by the trial court for an unreasonable period of

time. See In re Gallardo, 269 S.W.3d 643, 645 (Tex. App.—San Antonio 2008, orig. proceeding).

          With the exception of a declaration of indigence, no pleadings or other documents are

attached to relator’s petition. Because relator did not provide this court with a record, he has failed

to establish the motion at issue was filed with the trial court, the trial court was made aware of the

motion, or the trial court has expressly refused to rule on the motion. Therefore, relator has not

shown himself entitled to mandamus relief. Accordingly, the petition for writ of mandamus is

denied.

                                                   PER CURIAM

Do not publish




                                                 -2-